DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Dmitry Andreev on February 1st, 2020, and email communication on February 2nd, 2020.
The application has been amended as follows: 
In the claims:
Claim 1 has been substituted with the following:
1.  (Currently amended): A lighting assembly, comprising:
a mounting frame comprising a plurality of vertical bars positioned on an imaginary cylindrical surface;
a plurality of horizontal joists attached to the vertical bars; 
a plurality of lighting fixtures attached to the mounting frame, wherein two or more light beams produced by two or more lighting fixtures of the plurality of lighting fixtures converge in a pre-defined point located in a spatial proximity of an axis of symmetry of the lighting assembly, wherein the plurality of lighting fixtures comprise a plurality of light sources, and wherein each light source of the plurality of light sources is calibrated to an intensity value matching an expected illuminance value on a surface of a sphere located in a center of a vertical axis of symmetry of the imaginary cylindrical surface; and
a plurality of camera mounts attached to the mounting frame; 
wherein the lighting fixtures and camera mounts are positioned to form a pre-defined grid configuration. 

Allowable Subject Matter
Claims 1-4, 6, 9, 11, 13-15, 21, 23 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regards to claim 1, while lighting assemblies including: mounting frames comprising a plurality of vertical bars positioned on an imaginary cylindrical surface; a plurality of horizontal joists attached to the vertical bars; a plurality of lighting fixtures attached to the mounting frame, wherein two or more light beams produced by two or more lighting fixtures of the plurality of lighting fixtures converge in a pre-defined point located in a spatial proximity of an axis of symmetry of the lighting assembly, a plurality of camera mounts attached to the mounting frame; wherein the lighting fixtures and camera mounts are positioned to form a pre-defined grid configuration, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light assembly as described above wherein the plurality of lighting fixtures comprise a plurality of light sources, and wherein each light source of the plurality of light sources is calibrated to an intensity value matching an expected illuminance value 

Claims 2-4, 6, 9, 21, 23 and 28 are allowed for being dependent on the allowed claim 1. 

With regards to claim 11, while lighting assemblies including a mounting frame comprising a plurality of vertical bars positioned on an imaginary cylindrical surface, and further comprising a plurality of horizontal joists attached to the vertical bars; a plurality of lighting fixtures attached to the mounting frame, wherein two or more light beams produced by two or more lighting fixtures of the plurality of lighting fixtures converge in a pre-defined point located in a spatial proximity of an axis of symmetry of the lighting assembly, a plurality of camera mounts , wherein each camera mount is attached to at least one of: a vertical bar of the plurality of vertical bars or a horizontal joist of the plurality of horizontal joists., are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light assembly as described above wherein the plurality of lighting fixtures comprise a plurality of light sources, and wherein each light source of the plurality of light sources is calibrated to an intensity value matching an expected illuminance value on a surface of a sphere located in a center of a vertical axis of symmetry of the imaginary cylindrical surface.

Claims 13-15 are allowed for being dependent on the allowed claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875

/WILLIAM J CARTER/Primary Examiner, Art Unit 2875